Case 2:19-cv-01398-JMA-SIL Document 133

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KATURIA D’AMATO, et al.
Plaintiffs,

- against -

ALFONSE D’AMATO, et al.
Defendants.

Filed 01/30/20 Page 1 of 1 PagelD #: 885

a---- xX
Civil Action No. 2:19-cv-01398-
JMA-ARL
STIPULATION OF
DISCONTINUANCE
----- xX

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, that

whereas no party hereto is an infant or incompetent person for whom a committee has been

appointed and no person not a party has an interest in the subject matter of the action, the above-

entitled action be and same hereby is discontinued as against defendants GASSMAN,

BAIAMONTE, GRUNER, P.C., STEPHEN GASSMAN, ESQ. and JOSHUA GRUNER, ESQ.

with prejudice and without costs to either.

IT IS HEREBY FURTHER STIPULATED AND AGREED, that this Stipulation may

be executed in

counter parts and filed with the Clerk and the Court without further notice and

facsimile or e-mail signatures shall be effective as originals for all purposes.

Dated: New York, New York

January 20, 2020

KAtutia D’ Amato
Pro Se Litigant

KATURIA

   
  
  

GORDON REES SCULLY
MANSUKHANI, LLP

>, heh. AGEL

Joseph Salvo, Esq. v

Sarah Prager, Esq.

Attorneys for Defendants

Gassman, Baiamonte, Gruner, P.C.,
Stephen Gassman, Esq., Joshua Gruner,
Esq.

| Battery Park Plaza, 28" Floor

New York, NY 10004

(212) 269-5500
